Citation Nr: 1215421	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-23 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a clam of entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1946 to June 1965.  He died in March 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  

In April 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the appellant submitted additional written evidence with a written waiver of RO consideration, which was signed by the appellant.  At the hearing, the Judge agreed to hold open the record for thirty days to allow the appellant to submit additional evidence.  No additional evidence has been received since the hearing.  

At the Board hearing, the Veterans Law Judge accepted testimony on the issue of entitlement to waiver of recovery of overpayment of VA pension benefits; however, as noted by the Judge, that issue is not currently on appeal.  The acceptance of testimony does not denote jurisdiction.  


FINDINGS OF FACT

1.  In an unappealed September 2002 decision, the RO denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.   

2.  In an unappealed July 2006 decision, the Board found that new and material evidence had not been received to reopen the appellant's claim for entitlement to service connection for the cause of the Veteran's death.

3.  The evidence received since the July 2006 Board decision is not new and material because it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.  


CONCLUSION OF LAW

Evidence received since the July 2006 Board decision that found that new and material evidence had not been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in September 2009, VA informed the appellant of what evidence was required to substantiate the claim, of her and VA's respective duties for obtaining evidence, of the disability for which the Veteran was service connected at the time of his death, and of the reasons for the prior denial.  The correspondence also informed the appellant of the criteria for assignment of an effective date in the event of award of service connection.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service personnel records, service treatment records (STRs), private treatment records, and the Veteran's death certificate.  Additionally, the claims file contains the statements of the appellant in support of the claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

The Board notes that VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 
New and material evidence

In general, RO decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§  20.200, 20.1100 (2011).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   

Service connection - in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection. 	The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the appellant's claim for entitlement to service connection for the cause of the Veteran's death was denied by the RO in 2002.  In a July 2006 decision, the Board found that new and material evidence had not been received to reopen the appellant's claim.  The appellant did not appeal that decision and it became final.  

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial included private clinical records, service personnel records, STRs, and the appellant's statements. 

The Veteran's STRs reflect that the Veteran sought treatment for chancroid, appendicitis, colds, lacerations and abrasions, an ear ache, right shoulder pain, eye trouble, burns on the right arm and abdomen due to hot tea, intestinal parasites, and hemorrhoids. 

The Veteran's June 1965 report of medical examination for discharge purposes reflects that his systems were normal upon clinical evaluation.  The only exception was for body marks on the right wrist and right index finger, and an appendectomy surgical scar. 

Clinical records from a private physician reflect that he first saw the Veteran in April 2001; the diagnosis at that time was cutaneous T-cell lymphoma, status post chemotherapy.  Skin cancer was noted in June 2001.  

The death certificate reflects that the Veteran was 79 years old when he died in March 2002 of acute respiratory failure due to sepsis due to pneumonia in an immune-compromised host, and angiosarcoma of the scalp, stage IV, with lung and liver metastases.  Bilateral pneumohydrothorax was listed as a significant condition contributing to death.

The appellant contended that the Veteran was exposed to Agent Orange while in Vietnam and such exposure was the cause of his death.  In a VA Form 9 dated in October 2004, the appellant asserted that the Veteran served "in-water" during the Vietnam War.  

The Veteran's service personnel records do not reflect any service in Vietnam.  The service personnel records reflect numerous vessels on which the Veteran served.  As noted above, a Veteran shall be presumed to have been exposed to an herbicide agent if he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The Veteran's service personnel records reflect that he served on the UUS Stark, the USS Carpenter, the USS Renshaw, and the USS Newell during this time period.  None of the vessels upon which the Veteran served is recognized by VA as a vessel which served on the inland waterways of Vietnam, or which operated close to the coastal waters for extended periods with evidence that crew members went ashore, during the pertinent time periods of the Veteran's service.  A March 2004 National Persononel Records Center response to a VA request for records, also reflects that there is no evidence that the Veteran served in Vietnam.  

Evidence of record since the last final denial

The claims file contains records pertaining to the appellant's adoption of two children.  Such records are new but not material to the issue on appeal. 

A July 2009  statement by the appellant reflects her opinion that heart disease was the immediate cause of the Veteran's death.  

The appellant also submitted copies of private clinical records from April 2001 to January 2002; such evidence is duplicative of evidence of record prior to the last final denial.  

In a VA Form 9, dated in May 2010, the appellant contended that the record shows that the Veteran served in-land in the Republic of Vietnam during the war.  She further stated that angiosarcoma, pneumonohydrothorax, and sepsis are diseases associated with herbicide exposure.  

The appellant testified at the April 2011 Board hearing that the Veteran had lung and liver cancer due to service. 

Old and new evidence of record considered as a whole

The Board finds that the evidence received since the last final denial is immaterial, duplicative, or cumulative of evidence at the time of the July 2006 Board decision.  The appellant has again contended that the Veteran served in Vietnam during the Vietnam conflict, and that his death is causally related to such service.  The Board acknowledges that in determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, the appellant has not submitted any different allegations than those previously of record.  In addition, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

There is still no objective evidence of record or competent and credible lay evidence that the Veteran served on land, or in the inland waterways of Vietnam during the Vietnam Era, or that he was otherwise exposed to Agent Orange in service.  In addition, there is still no medical evidence of record which indicates a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  While the appellant continues to assert that the Veteran's death was due to service, such a contention, without medical evidence or without competent evidence that allows for application of presumptive exposure or presumptive service-connection regulations, is simply not sufficient to reopen the previously denied and final claim. 

The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does not raise a reasonable possibility of substantiating the claim, and as such, is not new and material to reopen the claim.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Since new and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the claim is not reopened, and the appeal is denied.



______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


